Exhibit 10.1

 



SIXTH AMENDMENT TO LEASE

 

 

This SIXTH AMENDMENT TO LEASE (the "Amendment") is made and entered into as of
the 13TH day of October 2015, by and between UPLANDER LLC (“Lessor”) and
PSYCHEMEDICS CORPORATION, a Delaware corporation ("Lessee"), with respect to
that Standard Industrial Lease dated October 6, 1992, and amended January 1,
1993, December 16, 1994, December 31, 1997, May 24, 2005, and November 22, 2011
(as amended, the “Lease"), pursuant to which Lessee leases from Lessor those
certain premises located at 5830 Uplander Way, Los Angeles County, California
and 5832 Uplander Way, Los Angeles County, California (collectively the
"Premises"). Unless otherwise defined herein, all capitalized terms used in this
Amendment shall have the same meanings as are ascribed to such terms in the
Lease. Lessor and Lessee hereby acknowledge the following:

 

RECITALS

 

A. Lessee desires to exercise the Option to Extend Term as provided in the Fifth
Amendment to Lease dated November 22, 2011 to renew the Lease for the Premises
and to otherwise modify the Lease as provided herein.

 

B. Except as amended and modified, all terms of the Lease, as amended, shall
remain in full force and effect.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, and other good and valuable consideration, receipt of
which is hereby acknowledged, Lessor and Lessee agree as follows:

 

AGREEMENT

 

1. Term of Lease. Lessor and Lessee hereby agree that this Sixth Amendment shall
be effective on January 1, 2016 (the "Effective Date") and shall, unless
otherwise extended as provided herein, terminate on December 31, 2020.

 

2. Option to Extend Term. Lessee shall have an option to extend the Lease for a
period of two years, which option period shall commence on January 1, 2021 and
shall terminate on December 31, 2022. Lessee may exercise this option strictly
in accordance with the procedures set forth in Paragraph 9 of the Addendum to
Standard Industrial Lease dated September 16, 1992 (the "Addendum"), except that
the rent for both years of this option period shall be determined pursuant to
the C.P.I. adjustment outlined in Paragraph 4 below. Such option is not
assignable notwithstanding anything to the contrary in the Lease.

 



1 

 

 

3. Base Monthly Rent. From January 1, 2016 through December 31, 2016, the Base
Monthly Rental for the Premises will be due and payable in advance on the first
day of each month at the rate of Twenty-Eight Thousand Six Hundred Dollars
($28,600) per month. Rent will be allocated at the approximate rates of
$1.63/sq.ft. for the lab and office space and $0.62/sq.ft. for the mezzanine
storage area.

 

4. Rent Adjustment. Commencing January 1, 2017 and thereafter annually on each
subsequent January 1st, the Base Monthly Rental shall be readjusted by a
percentage equal to the increase in the Consumer Price Index (U.S. Department of
Labor for all Urban Consumers, Los Angeles-Anaheim-Riverside California
(1967=100) hereinafter “C.P.I. Index") for the previous calendar year period of
January 1st through December 31st; provided, however, notwithstanding the C.P.I.
Index, the Base Monthly Rental for calendar year 2017 shall not increase more
than three percent (3%) and for each subsequent calendar year commencing January
1, 2018 by no less than two percent (2%) nor more than four percent (4%) per
year. If the Bureau of Labor Statistics discontinues publication of the C.P.I.
Index, publishes the C.P.I. Index less frequently, or alters the C.P.I. Index in
a material manner, then Lessor, in its sole discretion, may adopt a substitute
index or procedure with reasonably reflects and monitors consumer prices.

 

5. Security Deposit. The security deposit for the Premises shall be increased to
the sum of $ 28,600.00.At such time that the rent is thereafter adjusted in
accordance with Paragraph 4 above, the security deposit will be adjusted in a
like amount.

  

6. Incorporation. Except as otherwise expressly set forth herein, and to the
extent necessary to give effect to the provisions hereof, all terms and
conditions of the Lease shall remain unmodified and in full force and effect.

 

7. Counterparts. This Amendment may be executed in one or more counterpart
copies, and each of which, so executed, irrespective of the date of execution
and delivery, shall be deemed' to be an original, and all such counterparts
together shall constitute one and the same instrument. The signature pages of
one or more of the counterpart copies may be removed from such counterpart
copies and be attached to the same copy of this Amendment, which, with all
signatures attached, shall be deemed to be an original Agreement.

 



2 

 

 

IN WITHNESS WHEREOF, the parties hereto have entered into this Sixth Amendment
as of the date first set forth above.

 

 



LESSOR   LESSEE                                       UPLANDER LLC  
PSYCHEMEDICS CORPORATION, a           Delaware corporation                      
                By: /s/ Mitchell H. Hersch   By: /s/ Raymond C. Kubacki_    
MITCHELL H. HERSCH     RAYMOND C. KUBACKI                           MANAGER    
PRESIDENT  



 



3 

